IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs January 25, 2005

                  BOBBY L. INGRAM v. STATE OF TENNESSEE

                      Appeal from the Criminal Court for Greene County
                          No. 04CR214 James E. Beckner, Judge



                      No. E2004-02095-CCA-R3-PC - Filed March 8, 2005


The petitioner, Bobby L. Ingram, appeals the Greene County Criminal Court’s summary dismissal
of his petition for post-conviction relief. Because the criminal court correctly ruled that the statute
of limitation barred the petition, that court’s order is affirmed.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J.,
and NORMA MCGEE OGLE, J., joined.

Bobby L. Ingram, Pro Se.

Paul G. Summers, Attorney General & Reporter; Seth P. Kestner, Assistant Attorney General; C.
Berkeley Bell, Jr., District Attorney General; and Eric D. Christiansen, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                               OPINION

                 On August 2, 2004, the petitioner filed a petition for post-conviction relief
challenging his guilty-pleaded 2002 convictions of facilitation of aggravated child abuse and sale or
delivery of a Schedule II controlled substance. In his petition and in his appellate brief, the petitioner
claims that the trial court’s imposition of an effective 12-year sentence in Range III violated his right
to a jury determination of the factual bases for his sentences, see Blakely v. Washington, — U.S.—,
124 S. Ct. 2531 (2004), and that his trial counsel’s ineffective assistance resulted in the defendant’s
submission of an unknowing guilty plea. The trial court dismissed the petition as being time barred.

                Now on appeal, the petitioner claims that the trial court erred in summarily dismissing
the petition for post-conviction relief. We disagree and affirm the post-conviction court’s order.

                Tennessee Code Annotated section 40-30-102(a) promulgates the statute of limitation
for a petitioner for post-conviction relief:
               [A] person in custody under a sentence of a court of this state must
               petition for post-conviction relief under this part within one (1) year
               of the date of the final action of the highest state appellate court to
               which an appeal is taken or, if no appeal is taken, within one (1) year
               of the date on which the judgment became final, or consideration of
               such petition shall be barred. The statute of limitations shall not be
               tolled for any reason, including any tolling or saving provision
               otherwise available at law or equity. Time is of the essence of the
               right to file a petition for post-conviction relief or motion to reopen
               established by this chapter, and the one-year limitations period is an
               element of the right to file such an action and is a condition upon its
               exercise.

Tenn. Code Ann. § 40-30-102(a) (2003).

                The trial court imposed the challenged convictions on February 1, 2002. The
defendant took no appeal. The post-conviction statute of limitation expired on February 1, 2003.
The post-conviction petition was filed on August 2, 2004, approximately one and one-half years after
the cause of action expired. To be sure, Code section 40-30-102(b) sets forth some exceptions to
the bar of the statute of limitation, but none of them apply in the present case. The petition is time
barred, and the post-conviction court was correct to rule accordingly.

               The order of the criminal court is affirmed.




                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -2-